                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

REHAN S. HASHMI, an individual,                  )
and LYKOR SHACK INC., an Illinois                )
Corporation,                                     )
                                                 )
              Plaintiffs,                        )
                                                 )
       v.                                        )      19 C 4090
                                                 )
7-ELEVEN, Inc., a Texas Corporation.             )      Judge John Z. Lee
                                                 )
              Defendant.                         )


                     MEMORANDUM OPINION AND ORDER

       Plaintiffs Rehan S. Hashmi and Lykor Shack, Inc. (“Lykor”) have sued 7-

Eleven Corporation (“7-Eleven”) for allegedly violating the Illinois Consumer Fraud

and Deceptive Business Practices Act (“ICFA”). 7-Eleven has moved to dismiss the

Plaintiffs’ amended complaint [32].       For the reasons that follow, that motion is

granted.

                                      Background1

       This case is about a decades-long relationship that ended badly. Hashmi

opened his first 7-Eleven franchise store in 1997. Am. Compl. ¶¶ 1–2, ECF No. 27.

Through Lykor, an Illinois corporation of which he is the sole officer, director, and

shareholder, Hashmi eventually developed five additional 7-Eleven franchise stores.


1      When reviewing a motion to dismiss, the Court assumes the alleged facts in the
complaint are true and draws all possible inferences in favor of the Plaintiffs. See Tamayo
v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).
Id. ¶ 2. Eager to meet others who shared his passion for 7-Eleven, Hashmi also

became an enthusiastic participant in the National Coalition of Associations of 7-

Eleven Franchisees (“Franchise Coalition”). Id. ¶ 14. Over the years, Hashmi “built

his business and life around the 7-Eleven brand.” Id. ¶ 13.

      To understand how Hashmi’s relationship with 7-Eleven fell apart, some

background is necessary. In February 2010, Hashmi entered into an agreement with

7-Eleven (the “Franchise Agreement”) to operate a store in Yorkville, Illinois. Id. ¶

8. In keeping with the Franchise Agreement, Hashmi leased the store, furniture,

equipment, and relevant trademarks from 7-Eleven. Id. ¶ 7.

      Seven years later, the Franchise Coalition appointed Hashmi as its Vice

Chairman. Id. ¶¶ 13–14. During his tenure, Hashmi started to worry that 7-Eleven

had “escalat[ed] control over the day-to-day operation of franchise stores,”

“prioritize[ed] its relationship with its vendors over its relationship with franchisees,”

and “maximiz[ed] its corporate profit level in a way that would squeeze store level

profit.” Id. ¶ 17. In time, Hashmi became an outspoken critic of 7-Eleven. Id. ¶¶ 16–

39.

      Soon after Hashmi began to voice his concerns, 7-Eleven announced that it

would not renew the lease on his Yorkshire store. Id. ¶ 40. Under the Illinois

Franchise Disclosure Act (“Franchise Act”), a franchisor must have good cause to

terminate a franchisee’s lease. See 815 Ill. Comp. Stat. Ann. 705/19(a). But 7-Eleven

never explained its non-renewal decision. Am. Compl. ¶ 42. To Hashmi, it is obvious




                                            2
that 7-Eleven declined to renew the lease in retaliation for his criticism, violating the

Franchise Act in the process. Id. ¶¶ 106–07.

      From there, Hashmi’s relationship with 7-Eleven continued to deteriorate.

When 7-Eleven informed Hashmi about the non-renewal, it gave him about a year to

transfer to another store. Id. ¶ 40. Every time Hashmi picked a store he was

interested in, however, 7-Eleven refused to authorize the transfer. Id. ¶¶ 44–55.

And, when Hashmi asked his contacts at 7-Eleven to suggest some options, they

presented him with four underperforming stores. Id. ¶¶ 56–58.

      Frustrated, Hashmi initiated a lawsuit alleging that the non-renewal of his

lease violated the Franchise Act. See Compl. ¶¶ 76–79, ECF No. 1. By that time,

however, the relevant statute of limitations had expired. Am. Compl. ¶¶ 106–07. As

Hashmi sees it, 7-Eleven rejected his transfer requests and proposed unappealing

transfer options in a successful effort to prevent him from filing a Franchise Act suit

within the limitations period. Id. This then led Hashmi to file this lawsuit accusing

7-Eleven of unfair business practices.

                                   Legal Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), a complaint must

“state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).




                                           3
       When considering motions to dismiss, the Court accepts “all well-pleaded

factual allegations as true and view[s] them in the light most favorable to the

plaintiff.” Lavalais v. Vill. of Melrose Park, 734 F.3d 629, 632 (7th Cir. 2013) (citing

Luevano v. Wal–Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013)). At the same

time, “allegations in the form of legal conclusions are insufficient to survive a Rule

12(b)(6) motion.” McReynolds v. Merrill Lynch & Co., Inc., 694 F.3d 873, 885 (7th

Cir. 2012) (citing Iqbal, 556 U.S. at 678). For that reason, “[t]hreadbare recitals of

the elements of the cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678.

                                         Analysis

       In its motion, 7-Eleven advances three different grounds for dismissal. The

Court’s analysis begins—and, in this case, ends—with 7-Eleven’s argument that the

Plaintiffs cannot sue under the ICFA.2

       As a threshold matter, the parties dispute whether the Act imposes any limits

on who may invoke it.        The question of who may sue under the ICFA has a

complicated history. By its terms, the Act empowers “[a]ny person who suffers actual

damage” to bring suit. See 815 Ill. Comp. Stat. Ann. 505/10(a). In the decades

following the Act’s enactment, however, many courts—including the Seventh




2      Although both parties describe this as a question of standing, “standing is not the
issue.” Easton v. Primal Wear, Inc., No. 17 C 6081, 2019 WL 1430985, at *8 n.12 (N.D. Ill.
Mar. 29, 2019). Rather, the issue is whether the Plaintiffs “failed to state a claim under the
ICFA because [they] did not adequately allege that [7-Eleven]’s conduct implicates consumer
protection concerns.” Id. Because the Court concludes that Plaintiffs may not assert their
claim under the ICFA, it declines to reach 7-Eleven’s other arguments.


                                              4
Circuit—interpreted it to require “a showing of consumer injury.” First Comics, Inc.

v. World Color Press, Inc., 884 F.2d 1033, 1039 (7th Cir. 1989). Soon after, the Illinois

legislature amended the statute to clarify that “[p]roof of a public injury, a pattern,

or an effect on consumers generally shall not be required.” See 815 Ill. Comp. Stat.

Ann. 505/10a(a); see also A. Kush & Associates, Ltd. v. American States Ins. Co., 927

F.2d 929, 939 (7th Cir. 1991) (tracing these developments).

      For the most part, however, courts do not construe the amendment as

“eliminat[ing] the requi[red] connection to consumers.”       Brody v. Finch Univ. of

Health Scis., 698 N.E.2d 257, 269 (Ill. App. Ct. 1998). Rather, the “amendment

simply clarified that a plaintiff suing under [ICFA] could state a claim based upon a

single, isolated injury.” Id.; see Athey Prod. Corp. v. Harris Bank Roselle, 89 F.3d

430, 436 (7th Cir. 1996) (“This amendment was passed to clarify that a plaintiff suing

under the Act could state a claim based upon a single, isolated injury, and based

solely upon the plaintiff’s own injury.”). The Court of Appeals has endorsed this

narrow reading of the amendment, see id. (finding that “claims under the Act must

meet the consumer nexus test”); Speakers of Sport, Inc. v. ProServ, Inc., 178 F.3d 862,

868 (7th Cir. 1999) (requiring that plaintiffs show “how the complained-of conduct

implicates consumer protection concerns”), although admittedly not all Illinois courts

agree, see, e.g., Sullivan’s Wholesale Drug Co., v. Farly’s Pharmacy, Inc., 573 N.E.2d

1370, 1376 (Ill. App. Ct. 1991).

      Glossing over the Seventh Circuit’s decision in Speaker of Sports, Hashmi

relies on these outlying Illinois appellate court opinions to argue that “any person”



                                           5
may invoke ICFA. See Pls.’ Resp. Mot. Dismiss (“Pls.’ Resp.”) at 5–6, ECF No. 38

(citing Sullivan’s, 573 N.E.2d at 1376). Hashmi also invokes Scotsman Group, Inc. v.

Mid-America Distributors, Inc., a district court case that predated ProServ. No. 93 C

7320, 1994 WL 118458, *6 (N.D. Ill. Apr. 5, 1994) (refusing to read an “individual

consumer injury requirement” into the Act).       Whatever the rationale in these

decisions, this Court remains bound by the Seventh Circuit’s interpretation of the

Act, which stands to this day. See Maxum Indem. Co. v. Eclipse Mfg. Co., 848 F.

Supp. 2d 871, 881 n.11 (N.D. Ill. 2012).

      The upshot is that ICFA only governs “consumer transactions or those having

a consumer nexus.” Sabrina Roppo v. Travelers Commercial Ins. Co., 869 F.3d 568,

595 (7th Cir. 2017) (citation omitted). To qualify as a consumer, a plaintiff must

“purchase[ ] or contract[ ] for the purchase of merchandise not for resale in the

ordinary course of his trade or business but for his use or that of a member of his

household.” Roppo v. Travelers Cos., 100 F. Supp. 3d 636, 650–51 (N.D. Ill. 2015)

(citing 815 Ill. Comp. Stat. Ann. 505/1(e)). To show a consumer nexus, a plaintiff

must allege conduct “of [a] sufficient magnitude to be likely to affect the market

generally.” Williams Elecs. Games, Inc. v. Garrity, 366 F.3d 569, 579 (7th Cir. 2004)

      Since Hashmi and Lykor disclaim reliance on the consumer nexus test, the

only question is whether they count as consumers. See Pls.’ Resp. at 8. Under the

Franchise Agreement, Plaintiffs bought licenses, leases, and services from 7-Eleven.

See Am. Compl. ¶ 7. Those purchases, Plaintiffs say, make them consumers within

the meaning of the Act.



                                           6
      Generally, however, “a business purchaser is not a consumer because his only

use of the purchased product is as an input into the making of a product that he sells.”

Williams, 366 F.3d at 579.      Lululemon USA, Inc. v. 108 N. State Retail, LLC

illustrates this principle. No. 09 C 1560, 2009 WL 1732103, at *4 (N.D. Ill. June 17,

2009). In Lululemon, an apparel company argued that it counted as a consumer

because it had purchased retail space. Id. at *3. Explaining that “the lease of the

space [wa]s a necessary prerequisite for [L]ululemon to engage in the sale of its

product,” the court held that Luluemon fell outside the Act’s definition of a consumer.

Id.; see also Gelco Corp. v. Major Chevrolet, Inc., No. 01 C 9719, 2002 WL 31427027,

at *10 (N.D. Ill. Oct. 10, 2002) (applying similar logic to financing and retail

agreements).

      Just as in Lululemon, here, the leases, licenses, and services that Plaintiffs

purchased from 7-Eleven were “necessary prerequisite[s]” for their business.

Lululemon, 2009 WL 1732103, at *4. So understood, those purchases do not make

Plaintiffs consumers within the meaning of the Act.

      Equally unavailing is the Plaintiffs’ argument that entering the franchise

agreement transformed them into consumers.            In fact, courts in this circuit

consistently have rejected that logic. See, e.g., Chi. Male Med. Clinic, LLC v. Ultimate

Mgmt., Inc., No. 12 C 5542, 2012 WL 6755104, at *5 (N.D. Ill. Dec. 28, 2012) (“[T]he

Court cannot fathom any way that consulting or franchise services could be used for

personal use as the statute requires.”); Shipman v. Case Handyman Servs., L.L.C.,

446 F. Supp. 2d 812, 814 (N.D. Ill. 2006) (clarifying that franchisees “are not



                                           7
consumers in the sense that courts have come to interpret that term under the

statute”); 7-Eleven, Inc. v. Spear, No. 10 C 6697, 2011 WL 2516579, at *5 n.1 (N.D.

Ill. Jun. 23, 2011) (same).

      Plaintiffs’ attempts to distinguish these cases miss the mark. First, Chicago

Male’s refusal to treat a franchisee as a consumer depended on that court’s conclusion

that purchasing “franchise services” does not count as a “personal use.” See 2012 WL

6755104, at *5. Second, Shipman’s citation to Williams shows that the court found

that franchisees fall outside the Seventh Circuit’s definition of a consumer. See 446

F. Supp. 2d at 814.       Finally, Spear invoked the franchises-are-not-consumers

principle as an alternative basis for its holding. See 2011 WL 2516579, at *5.

      In a testament to the weakness of the Plaintiffs’ position, they marshal only a

single, outdated case to support it. See Bixby’s Food Sys., Inc. v. McKay, 985 F. Supp.

802, 807 (N.D. Ill. 1997). Relying on the Act’s “broad definition[s]”, the Bixby’s court

decided that individuals who purchase franchise rights count as consumers. Id. In

the two decades since Bixby’s, however, the Seventh Circuit has endorsed a narrower

reading of “consumer” that does not cover “business purchasers.” See Williams, 366

F.3d at 579. Ultimately, because the Plaintiffs have failed to establish that they are

consumers, and because they offer no argument as to the consumer nexus test, their

ICFA claim fails.




                                           8
                                    Conclusion

      For the reasons set forth above, 7-Eleven’s motion to dismiss [32] is granted.

To the extent that the Plaintiffs submit that they may sue because they are

consumers, they are incorrect. To the extent that the Plaintiffs might be able to sue

under the consumer nexus test, they have explicitly waived that argument. Because

any amendment would be futile, the Plaintiffs’ amended complaint is dismissed with

prejudice.



IT IS SO ORDERED.                      ENTERED: 2/6/20


                                       __________________________________
                                       JOHN Z. LEE
                                       United States District Judge




                                         9
